Citation Nr: 0508920	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the residuals of cancer of the larynx.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound, left femoral 
neck.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for cancer of the 
larynx, based on herbicide exposure, and assigned a 
100 percent rating effective from January 1, 2002, to 
February 1, 2002, with a non-compensable rating effective 
February 1, 2002, based on residuals.  The RO also denied 
entitlement to a disability rating in excess of 10 percent 
for the residuals of the gunshot wound to the left thigh with 
fracture of the left femoral neck, a total rating based on 
individual unemployability, and special monthly compensation.  
The veteran perfected an appeal of the denials of higher 
ratings, including a total rating based on unemployability, 
and the denial of special monthly compensation.

In conjunction with his appeal, in a December 2002 rating 
decision the RO increased the rating for the cancer of the 
larynx from zero to 30 percent, effective February 1, 2002.  
Although the RO indicated in the rating decision that the 
assignment of the 30 percent rating constituted a full grant 
of the benefit sought on appeal, on the basis that the 
30 percent rating was the maximum rating available, the 
veteran has continued to assert that he is entitled to a 
higher rating for the residuals of the larynx cancer.  The 
Board finds, therefore, that the issue of the rating assigned 
for the residuals of the larynx cancer remains in contention, 
and is properly before the Board.

The veteran's appeal was previously before the Board in April 
2004, at which time the Board remanded the case to the RO for 
additional development.  The development requested in the 
remand has been partially completed, and the case returned to 
the Board for further consideration of the veteran's appeal.

The issues of entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound, left femoral 
neck; a total disability rating based on individual 
unemployability; and special monthly compensation are 
addressed in the remand portion of the decision below and are 
again remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The residuals of cancer of the larynx are manifested by 
intermittent hoarseness, a weak voice, rare episodes of 
aphonia, dryness in the mouth and throat, loss of taste, and 
reduced appetite.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the residuals of cancer of the larynx are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.97, Diagnostic Codes 6516 and 6819 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not raised any specific contentions regarding 
his appeal of the rating assigned for the residuals of cancer 
of the larynx.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 2004 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his appeal of the assigned rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
additional evidence that is relevant to his claim. 

The veteran and his representative were provided with a copy 
of the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  In those documents the 
RO informed them of the law and governing regulations, and 
the reasons for the determinations made regarding his claim.  
In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the May 2004 notice was sent following the January 
2002 decision, the veteran has had almost a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following the May 2004 notice the RO 
obtained additional evidence, and based on that additional 
evidence the RO re-adjudicated the substantive merits of the 
veteran's appeal in an October 2004 supplemental statement of 
the case.  In re-adjudicating the claim the RO considered all 
the evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his appeal 
following the RO's January 2002 unfavorable decision, and 
that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claim.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the VA and private treatment records the 
veteran identified, and provided him VA medical examinations 
in December 2001, November 2002, and May 2004.  The veteran 
and his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
appeal.  38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819, Note (2004).

Diagnostic Code 6516 for chronic laryngitis provides a 
10 percent rating if the disorder is manifested by 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent rating applies if manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The medical evidence shows that the veteran's complaints 
pertaining to the throat were diagnosed as well-
differentiated squamous cell carcinoma of the right true 
vocal cord in May 2001.  The cancer was treated with 
radiation from June 18, 2001, to July 26, 2001.  Following 
the radiation treatment he had hoarseness, some dysphagia and 
odynophagia, and erythema of the skin, which the radiation 
oncologist described as expected residuals of the radiation 
treatment.  The veteran has undergone periodic examinations 
since July 2001, which resulted in the conclusion that the 
cancer has not recurred.  The VA examination in December 2001 
revealed no abnormalities pertaining to the throat, and the 
examiner provided the opinion that the cancer was in 
remission.

The veteran claimed entitlement to service connection for 
throat cancer in July 2001.  In the January 2002 rating 
decision the RO granted service connection for the 
respiratory cancer as secondary to in-service herbicide 
exposure.  The effective date for the grant of service 
connection was January 1, 2002.  The effective date for the 
grant of service connection was limited to the effective date 
of the change in the statute allowing for a presumption of 
service connection for respiratory cancers based on herbicide 
exposure that became manifest at any time after the veteran's 
service in Vietnam, rather than the 30-year limitation 
previously in effect.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 201, 115 Stat. 
987 (Dec. 27, 2001).  In accordance with Diagnostic Code 
6819, the RO assigned a 100 percent rating for January 2002 
(the sixth month following the cessation of radiation 
therapy), and reduced the rating to zero percent effective 
February 1, 2002, based on the absence of any residuals as 
shown in the December 2001 examination.  

During the November 2002 VA examination the veteran 
complained of intermittent hoarseness, a weak voice, rare 
episodes of aphonia, dryness in the mouth and throat, loss of 
taste, reduced appetite, and a chronic non-productive cough 
(he has smoked a pack a day for 20-25 years, and continues to 
smoke half a pack a day).  He also complained of respiratory 
difficulties secondary to the fumes he inhaled as a 
professional house painter.  On examination the pharyngeal 
mucosa was dry, and parts of the throat demonstrated 
induration, mild erythema, and edema consistent with post-
radiation therapy, but no other relevant abnormalities.  
Similar complaints and physical findings were documented 
during the May 2004 examination.

The RO revised the residual rating to 30 percent in December 
2002, effective February 1, 2002, based on the criteria for 
Diagnostic Code 6516.  The 30 percent rating that has been 
assigned is the maximum rating available under that 
diagnostic code.  A higher rating could apply under 
Diagnostic Code 6518 for a total laryngectomy; Diagnostic 
Code 6519 for complete, constant organic aphonia; or 
Diagnostic Code 6520 for stenosis of the larynx.  The 
evidence does not indicate that the veteran has undergone a 
laryngectomy, or that he suffers from stenosis of the larynx.  
In addition, although he complained of rare aphonia, a rating 
under Diagnostic Code 6519 is applicable only if the aphonia 
is constant.  The Board finds, therefore, that the criteria 
for a higher rating have not been met since the veteran's 
claim for service connection was initiated.  Fenderson, 12 
Vet. App. at 126-27.  For that reason the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 30 percent for the residuals of cancer of the 
larynx.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the residuals of the 
cancer of the larynx have resulted in any hospitalizations.  
In addition, the evidence does not show that the throat 
disorder, as opposed to the veteran's multiple 
musculoskeletal disabilities, has caused marked interference 
with employment.  Although the examiner in November 2002 
found that the paint fumes that the veteran inhaled in 
conjunction with his employment may be irritating his throat, 
there is no indication that the irritation interferes with 
his ability to perform his work.  In other words, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Director of 
the Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for the residuals of cancer of the 
larynx is denied.


REMAND

The veteran's service medical records disclose that while 
serving in Vietnam he incurred a through and through gunshot 
wound to the left hip, with fracture of the intertrochanteric 
of the femur.  Although the medical evidence does not 
specifically describe the muscles affected by the gunshot 
wound, the evidence indicates that when hospitalized in 
service he had a three-inch wound in the left posterior 
buttock, directly overlaying the ischial tuberosity.  He also 
had a six by two inch wound over the greater trochanter.

When service connection was established in August 1968, a 
60 percent rating was assigned for the left hip disability 
under Diagnostic Code 5255 for impairment of the femur.  In a 
September 1980 rating decision the disability was evaluated 
as a muscle injury under Diagnostic Code 5314, and the rating 
was reduced to 10 percent effective in July 1980.  The 
10 percent rating has been in effect since then.

Pursuant to 38 C.F.R. § 4.56, a through and through muscle 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  The 
veteran is currently rated only for a moderate injury to 
muscle group XIV.  If the veteran had a gunshot wound that 
was through and through the entire left hip, which appears to 
be the case based on the description of the resulting wounds, 
at least two muscle groups would have been affected.  It is 
not clear from the available evidence, however, specifically 
what muscle groups were affected by the gunshot wound.  In 
this regard the Board notes that electromyography (EMG) and 
nerve conduction studies (NCS) in October 1980 did not reveal 
any damage to the nerves in the left lower extremity.  The 
examiner did not, however, make a specific finding regarding 
any damage to the muscles.

In the April 2004 remand the Board instructed the RO to 
provide the veteran a VA orthopedic examination and, among 
other issues, obtain a description of the specific muscle 
groups affected by the gunshot wound.  Although the examiner 
complied with the remainder of the instructions, the examiner 
did not describe the muscle groups involved in the muscle 
injury.  This evidence is necessary in order to determine the 
appropriate rating(s) for the residuals of the gunshot wound.  
The Board finds, therefore, that an additional remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
veteran is, as a matter of law, entitled to compliance with 
the Board's remand instructions).

The veteran claims to be unable to maintain substantially 
gainful employment due to his service-connected left hip 
disability.  The medical evidence shows that he has received 
treatment for chronic pain in the left hip, including 
Oxycodone.  Evidence obtained subsequent to the Board's April 
2004 remand shows, however, that in addition to the muscle 
damage in the left hip, the veteran has degenerative disc 
disease of the lumbosacral spine with diffuse disc bulges at 
L1-S1 with bilateral recess and foraminal stenosis at all 
levels and central canal stenosis at L4-L5.  It is not clear, 
therefore, to what extent his complaints pertaining to the 
left hip and left lower extremity are due to the gunshot 
wound, versus the degenerative disc disease with stenosis.

The issues of entitlement to a total rating based on 
unemployability and special monthly compensation are deferred 
pending resolution of the rating to be assigned for the left 
hip disability.

Accordingly, the remaining issues on appeal are remanded for 
the following:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center (MC) in Charleston, South 
Carolina, since April 2004.

2.  The RO should afford the veteran a VA 
orthopedic examination in order to 
document all of the residuals of the 
gunshot wound to the left thigh.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct an 
examination of the left lower extremity 
and provide a diagnosis for any pathology 
found.  Specifically, the examiner should 
determine, based on the results of the 
examination, review of the medical 
evidence of record, and sound medical 
principles, whether the gunshot wound 
caused any injury to the muscle groups of 
the thigh, and identify the muscle groups 
so affected.  Specifically, the examiner 
should state whether the gunshot wound 
caused any injury to muscle group XIII, 
XIV, XV, XVI, XVII, and/or XVIII.  The 
examiner should also provide an opinion 
on whether the veteran's complaint of 
pain and disability in the left hip is at 
least as likely as not (a probability of 
50 percent or greater) due to the 
service-connected residuals of the 
gunshot wound with fracture of the left 
femur, or to the non-service connected 
degenerative disc disease of the 
lumbosacral spine.

3  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


